         Case 3:20-cv-00516-VAB Document 168 Filed 03/11/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                      §
                                                 §
       Plaintiff                                 §
                                                 §
v.                                               §          CIVIL NO. 3:20-cv-516 (VAB)
                                                 §
VINCENT K. MCMAHON and                           §
ALPHA ENTERTAINMENT LLC                          §
                                                 §          March 11, 2021
       Defendants.                               §

                   PLAINTIFF OLIVER LUCK’S MOTION TO COMPEL
               VERIFICATION OF DEFENDANT ALPHA’S INTERROGATORY
                 ANSWERS AND RESPONSE TO INTERROGATORY NO. 2

To the Honorable Judge Victor Bolden,

       Plaintiff Oliver Luck (“Luck”) files this motion to compel Defendant Alpha Entertainment

LLC (“Alpha”) to verify its answers to Luck’s First Set of Interrogatories and fully respond to

Interrogatory No. 2.

                                       I. BACKGROUND

       On November 16, 2020, Luck joined Alpha in this lawsuit following the Court’s ruling that

Alpha was an indispensable party. ECF 79. On December 3, 2020, Plaintiff served his First Set of

Interrogatories on Defendant Alpha. On January 6, 2021, Alpha provided its Responses thereto.

On January 8, 2021, Plaintiff Luck filed his Brief Position Statement for the January 12, 2021

Discovery Conference asking the Court to compel Alpha to answer Interrogatories Nos. 1, 2, and

4 of Luck’s First Set of Interrogatories. ECF 136. On February 2, 2021, the Court overruled

Alpha’s objections and ordered Alpha to “comply with Mr. Luck’s discovery requests and

complete all interrogatories.”(the “Order”). ECF 152 at 14. On February 25, 2021, Alpha served

its Supplemental Responses to Interrogatory Nos. 1, 2 and 4 of Plaintiff Oliver Luck’s First Set of

Interrogatories (the “Supplemental Responses”). Ex. A. Because Alpha did not include a
         Case 3:20-cv-00516-VAB Document 168 Filed 03/11/21 Page 2 of 7




verification or signature on its original or Supplemental Responses to Plaintiff’s Interrogatories,

Plaintiff’s counsel requested that Alpha verify same. Ex. B. In response, Alpha’s counsel rejected

Plaintiff’s request on the grounds that Alpha could not provide a verification because Alpha is in

bankruptcy. Ex. C. In addition, during a telephone conference, Plaintiff’s counsel requested that

Alpha fully respond to Plaintiff’s Interrogatory No. 2. In response, Defendants’ counsel declined.

                       II. FEDERAL CIVIL PROCEDURE RULE 33

       Under Federal Civil Procedure Rule 33(b)(3), “Each interrogatory must, to the extent it is

not objected to, be answered separately and fully in writing under oath.” Under Federal Rule of

Civil Procedure 33(b)(5), “The person who makes the answers must sign them, and the attorney

who objects must sign any objections.”

                                       III. DISCUSSION

       “Requiring a party to sign interrogatory responses under oath serves the critical purpose of

ensuring that the responding party attests to the truth of the responses.” Cris v. Fareri, No.

3:10CV1926(RNC), 2011 WL 13228490, at *1 (D. Conn Dec. 13, 2011) (Martinez, Mag.)

(quoting Villareal v. El Chile, Inc., 266 F.R.D. 207, 211 (N.D. Ill. 2010)). “Rule 33, requiring

verification and signature, is among the simplest of all the Rules of Procedure. …” Cooke v.

Mercedes-Benz USA, LLC, No. 3:13cv1048(RNC), 2014 WL 2013444, at *4 n. 1 (D. Conn. May

16, 2014) (Martinez, Mag.) (quoting Saria v. Massachusetts Mut. Life Ins. Co., 228 F.R.D. 536,

539 (S.D.W.Va. 2005)). Plaintiff’s counsel could find no exception to Rule 33’s requirements

simply because a party is in bankruptcy.

       In particular, Alpha’s misleading answer to Plaintiff’s interrogatory No. 2 screams for a

verification under FRCP 33. Interrogatory No. 2 asks Alpha to identify all Alpha employees who

used Alpha or XFL-issued mobile phones for matters unrelated to XFL business from June 1, 2018

until April 13, 2020. Ex. A at 5. Alpha’s Response states: “Alpha’s counsel does not know the


                                                    2
          Case 3:20-cv-00516-VAB Document 168 Filed 03/11/21 Page 3 of 7




identity of all Alpha employees, if any, … who used an Alpha-issued mobile phone for personal

matters or matters unrelated to XFL business.” Id. (emphasis added). The Court should compel,

once again, Alpha to respond fully and completely to Interrogatory No. 2. Plaintiff is entitled to

know who created the Supplemental Responses to the interrogatories on behalf of Alpha. This is

not a situation in which the responding party inadvertently failed to attach the required verification.

Here, Alpha’s counsel consciously refused to provide a verification pursuant to Rule 33. Alpha’s

position is not in good faith.

        Alpha’s argument that there is no one who can verify the interrogatory answers is a red-

herring. Section 5.3 of the 2nd Amended Chapter 11 Plan of Alpha 1 (the “Plan”) specifically

provides that “On the Effective Date [i.e. December 22, 2020], the Plan Administrator shall be the

sole member of the Post-Effective Date Debtor and appointed to manage the Post-Effective Date

Debtor, in accordance with the Amended Operating Agreement, the Plan, and the Plan

Administrator Agreement.” Ex. F at 17. The “Post Effective Date Debtor” owns “Retained Causes

of Action” that include “All rights, including rights of setoff and rights of recoupment, refunds,

claims, counterclaims, demands, Causes of Action, and rights to collect damages of the Debtors

against third parties, including, without limitation: (a) Oliver Luck. …” Id. at 10. Under Section

5.1 of the Plan, “after the Effective Date, all Assets of the Estate, including all claims, rights,

Retained Causes of Action and any property acquired by the Debtor under or in connection with

the Plan, shall vest in the Post-Effective Date Debtor.” Id. F at 16. Under Section 5.4.3 of the

Plan, the Plan Administrator “shall be empowered and directed to …. (x) prosecute, compromise,

resolve or withdraw any of the Retained Causes of Action.” Id. at 18. The Plan Administrator is

Mr. Peter Hurwitz. Ex G (Plan Administrator Agreement).


1
 By Order of the United States Bankruptcy Court for the District of Delaware on December 11, 2020, The Plan was
confirmed. Ex D. On December 22, 2020 counsel for the debtor provided Notice of the Effective Date. Ex E.


                                                           3
         Case 3:20-cv-00516-VAB Document 168 Filed 03/11/21 Page 4 of 7




       Consequently, if it chooses to do so, Alpha has an agent who may verify the Responses to

Plaintiff’s Interrogatories 1, 2 and 4. Alternatively, Alpha should be compelled to have the person

who drafted the Supplemental Responses verify them under oath.

       Once again, the Court should compel Alpha to respond fully and completely to Plaintiff’s

Interrogatory No. 2. See FRCP 33(b)(3). The identity of all Alpha employees who used their

XFL-issued iPhones for personal purposes is important to the merits of this case. As this court is

aware, Alpha asserts that Mr. Luck violated Alpha’s “policy” through his use of his Alpha-issued

iPhone for personal purposes as after-the-fact justification for Mr. Luck’s wrongful termination

for cause. ECF 126 at 4; ECF 9-11. Mr. Luck denies these allegations for a variety of reasons, not

the least of which is his contention that personal use of XFL-issued iPhones assisted him in

carrying out his XFL duties. Similarly, the use of XFL-issued iPhones for personal use by other

XFL employees is objective evidence that the XFL benefitted from personal iPhone use and that

Mr. Luck’s position is correct.

       To the extent other XFL employees used iPhones for personal matters but were not

disciplined or terminated proves that the XFL “policy” was no policy at all. Instead, it supports

Mr. Luck’s assertion that Defendants’ termination for cause was done in bad faith and Defendants

are grasping at straws of alleged justification. It also supports Mr. Luck’s contention that his use

of an XFL-issued iPhone does not qualify as one of the six grounds for termination with cause as

set forth in his Employment Contract. At the very least, Defendant should be compelled to identify

all the XFL employees of which it is aware that used Alpha-issued iPhones for personal use.

                                       IV. CONCLUSION

       Alpha should be compelled to submit verifications for its Supplemental Responses to

Plaintiff Interrogatory Nos. 1, 2 and 4. Further, Alpha should be ordered to provide a full and

complete answer to Interrogatory No. 2 that is not based solely on its counsel’s knowledge. In


                                                     4
         Case 3:20-cv-00516-VAB Document 168 Filed 03/11/21 Page 5 of 7




addition, Alpha should be ordered to pay Plaintiff $2,000.00 in attorney’s fees for the cost of filing

this Motion.

       If Alpha refuses to verify its Supplemental Responses to Plaintiff’s Interrogatory Nos. 1, 2

and 4 and fails to provide a complete Response to Interrogatory No. 2, the Court should strike any

claim or defense by Alpha that contends Mr. Luck’s termination was proper because he allegedly

violated XFL policy by using his Alpha-issued iPhone for personal purposes or matters unrelated

to XFL business.



Signature of counsel on following page.




                                                      5
         Case 3:20-cv-00516-VAB Document 168 Filed 03/11/21 Page 6 of 7




                                              Respectfully submitted,
                                              PLAINTIFF OLIVER LUCK

                                              /s/ Paul J. Dobrowski
                                              Paul J. Dobrowski (phv10563)
                                              Vanessa L. Pierce (phv10561)
                                              Jared A. McHazlett (phv10650)
                                              DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                                              4601 Washington Avenue, Suite 300
                                              Houston, Texas 77007
                                              Telephone: (713) 659-2900
                                              Facsimile: (713) 659-2908
                                              Email: pjd@doblaw.com
                                              Email: vpierce@doblaw.com
                                              Email : jmchazlett@doblaw.com

                                              AND

                                              /s/ Andrew M. Zeitlin
                                              Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                              Joette Katz (Fed. Bar No. ct30935)
                                              Sarah E. Gleason (Fed. Bar No. ct30906)
                                              SHIPMAN & GOODWIN LLP
                                              300 Atlantic Street
                                              Stamford, Connecticut 06901
                                              Tel.: (203) 324-8100
                                              Fax: (203) 324-8199
                                              Email: azeitlin@goodwin.com
                                              Email: jkatz@goodwin.com
                                              Email: segleason@goodwin.com

                                              HIS ATTORNEYS




                             CERTIFICATE OF CONFERENCE

        I hereby certify that I have conferred with counsel for the Defendants in a good faith effort
to resolve by agreement the issues raised in Plaintiff Oliver Luck’s Motion to Compel Verification
of Defendant Alpha Entertainment, LLC Answers and Response to Interrogatory No. 2 without
Court intervention. Unfortunately, we have been unable to reach such an agreement.


                                              /s/ Paul J. Dobrowski



                                                     6
            Case 3:20-cv-00516-VAB Document 168 Filed 03/11/21 Page 7 of 7




                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 11, 2021, a copy of the foregoing was filed electronically
and served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail
to all parties by operation of the Court’s electronic filing system, or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF system.


                                              /s/ Paul J. Dobrowski




9594025v1




                                                     7
